Name: Commission Regulation (EEC) No 231/83 of 28 January 1983 correcting Regulation (EEC) No 3508/82 as regards certain withdrawal prices for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/28 Official Journal of the European Communities 29. 1 . 83 COMMISSION REGULATION (EEC) No 231/83 of 28 January 1983 correcting Regulation (EEC) No 3508/82 as regards certain withdrawal prices for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 1 2 (3) thereof, Whereas Commission Regulation (EEC) No 3508/82 of 23 December 1982 (2) fixed withdrawal prices for fishery products ; whereas checks have revealed that, as a result of copying errors, certain prices are not the same as those adopted by the Commission ; Whereas certain producers' organizations, acting in good faith , may have applied a withdrawal price lower than the price adopted by the Commission ; whereas observance of the Community withdrawal price is a requirement for the granting of financial compensa ­ tion by the Member States ; whereas, therefore , it is important that these producers' organizations should not encounter difficulties over observance of this price during the period prior to the correction of the errors, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3508/82 is hereby corrected as follows : (a) Annex IV :  in the Danish , Dutch and German versions : for the species 'Dogfish (Scyliorhinus spp.)', whole fish, freshness category A, size 3, the figure '294' is replaced by '284',  in the Danish version : for the species 'Anchovies', whole fish, fresh ­ ness category A, size 2, the figure '308 ' is replaced by '368 ',  in the Italian version : for the species 'Sardines from the Atlantic ', whole fish, freshness category B, size 2, the figure ' 163 ' is replaced by ' 160'; (b) Annex V :  in the Danish version : for the species 'Hake', sub-section 7, gutted fish with head, freshness category Extra, A, size 3 , the figure '1 748 ' is replaced by '1 248 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the producers' organizations, it shall apply for the period from 1 to 29 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12 . 1981 , p . 1 . (2) OJ No L 368 , 28 . 12 . 1982, p . 18 .